BURNETT, Justice:
I concur in the majority’s analysis of § 12-21-2804(A). However, I disagree with the majority’s conclusion Rule 62(a) does not apply to Judge Maring’s May 15,1996 order.
Rule 62(a), SCRCP, provides for an automatic stay of ten days after the entry of a final judgment. ■ The purpose of the stay is to give the losing party a chance to comply with the order or file a notice of appeal and seek a stay pending appeal.
The majority holds “The May 15th order dissolving the stay of the ALJ order is not a ‘judgment’ subject to the automatic 10-day stay under Rule 62(a).” I agree the language dissolving the stay is not an appealable “judgment.” However, the *108order does not merely dissolve the stay, but affirms the ALJ’s decision revoking Vinovich’s video poker licenses. “Judgment” under Rule 54 is defined as “any decree or order which dismisses the action as to any party or finally determines the rights of any party.” Rule 54(a), SCRCP. The May 15th order is a judgment because it finally determined the rights of the parties. See First Union National Bank of South Carolina v. Hitman, Inc., 306 S.C. 327, 330, 411 S.E.2d 681, 683 (Ct.App.1991), aff'd, 308 S.C. 421, 418 S.E.2d 545 (1992).
DOR contends it was the ALJ’s order, not the circuit court’s, it was enforcing, and the ALJ’s order became enforceable the moment the stay was lifted. While not specifically adopting this argument, the majority nevertheless reaches the same result. In my opinion, DOR’s argument is unpersuasive. The argument confuses the discretionary stay pending appeal from an administrative order under S.C.Code Ann. § 1-23-380(A)(2) with the automatic 10-day stay under Rule 62(a). Once the matter was appealed, jurisdiction transferred to the circuit court and its order was the final order of the case. The discretionary stay Judge Maring issued during the pendency of the appeal in no way affects the automatic 10-day stay of his final judgment under Rule 62(a).
I would hold Judge Maring’s May 15, 1996 order was a final judgment under Rule 54, subject to Rule 62(a)’s ten-day stay.